The offense is theft of property over the value of $50.00; the punishment assessed is confinement in the State Penitentiary for a term of two years.
It appears from the record that Mr. G. A. Couch, who was engaged in the sale of electrical appliances in Texarkana, employed the appellant about the 1st day of June, 1937, as sales manager of his business at a salary of $150 per month, plus 2 per cent. on sale of major appliances.
On the night of August 24, appellant entered the store of Mr. Couch, took $35 from the cash register, $220.45 from the safe, and disappeared. He was later apprehended in Dallas, and brought back to Bowie and tried. He did not testify or offer any affirmative defense.
By bill of exception number two, he complains of certain testimony given by the sheriff. This bill is in question and answer form without a certificate by the trial court that it was necessary to be in such form. Under Article 760, C. C. P., we can not consider the same. See also Garcia v. State,  36 S.W.2d 173; Bible v. State, 36 S.W.2d 753; Harmon v. State,93 S.W.2d 437.
Appellant has urged a number of objections to the court's charge. We have carefully reviewed the charge in the light of the objections addressed thereto and have reached the conclusion that the charge fairly and adequately applied the law to the facts.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.